Order entered September 9, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00299-CR

                     KENNETH ALLEMAN MIDGLEY, II, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 366th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 366-82836-2017

                                           ORDER
       Before the Court is appellant’s pro se request to suspend appellate rule 9.3 regarding the

number of copies required to be filed. We GRANT the request and ORDER that appellant shall

be allowed to file a single copy of his pro se response to the August 13, 2019 Anders brief filed

by appellate counsel. As reflected in our August 30, 2019 order, appellant’s pro se response is

due by November 1, 2019.

       We DIRECT the Clerk to send a copy of this order, by first class mail, to Kenneth

Alleman Midgley II, TDCJ #02252631, Allred Unit, 2101 FM 369 North, Iowa Park, TX 76367.




                                                     /s/   ROBERT D. BURNS, III
                                                           CHIEF JUSTICE